UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the fiscal year ended December 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-53983 4CABLE TV INTERNATIONAL, INC. (Name of registrant as specified in its charter) Nevada 80-0955951 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1248 Highway 501 Business Conway, South Carolina (Address of Principal Executive Offices) (Zip Code) (843) 347-4933 (Registrant’s telephone number) Securities registered pursuant to Section12(b)of the Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g)of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES o NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES o NO x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (orfor such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NOo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a small reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filer (do not check if smaller reporting company)o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YESo NOx The aggregate market value of voting and non-voting common stock held by non-affiliates of the registrant was approximately $1,888,734 (based on 14,528,720 shares held by non-affiliates and closing market price of $0.13 per share as of June 30, 2014 (the last business day of the registrant’s most recently completed second quarter)), assuming solely for the purpose of this calculation that all directors, officers and greater than 10% stockholders of the registrant are affiliates. The determination of affiliate status for this purpose is not necessarily conclusive for any other purpose. As of April 15, 2015, there were outstanding 49,340,003shares of registrant’s common stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE Exhibits incorporated by reference are referred under Part IV. 2 Explanatory Note This Amendment No.1 on Form 10-K/A (this “Amendment”) of 4Cable TV International, Inc.for thefiscal year endedDecember 31, 2014is solely to furnish Exhibit 101 to theForm 10-Kin accordance with Rule 405 of Regulation S–T. This Amendment No.1 to the Form10-Kspeaks as of the filing date of the Form10-K (the "Filing date"), does not reflect events that may have occurred subsequent to the filing date, and does not modify or update in any way disclosures made in the Form10-K as filed onApril 15, 2015. TABLE OF CONTENTS Page PART I ITEM 1 — BUSINESS 4 ITEM 1A — RISK FACTORS 11 ITEM 1B — UNRESOLVED STAFF COMMENTS 23 ITEM 2 — PROPERTIES 23 ITEM 3 - LEGAL PROCEEDINGS 24 ITEM 4 — MINE SAFETY DISCLOSURES 24 PART II ITEM 5 — MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 24 ITEM 6 — SELECTED FINANCIAL DATA 29 ITEM 7 — MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 ITEM 7A — QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 35 ITEM 8 — FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 35 ITEM 9 — CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 35 ITEM 9A — CONTROLS AND PROCEDURES 35 ITEM 9B — OTHER INFORMATION 37 PART III ITEM 10 — DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 38 ITEM 11 — EXECUTIVE COMPENSATION 42 ITEM 12 — SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 45 ITEM 13 — CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 47 ITEM 14 — PRINCIPAL ACCOUNTING FEES AND SERVICES 48 PART IV ITEM 15 — EXHIBITS, FINANCIAL STATEMENT SCHEDULES 49 SIGNATURES 50 INDEX TO FINANCIAL STATEMENTS 51 INDEX TO EXHIBITS EXHIBIT 21 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 3 PART IV ITEM 15 — EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a)Financial Statements and Financial Statement Schedules (1)Financial Statements are listed in the Index to Financial Statements of this report. (b)Exhibits The following exhibits are included as part of this report by reference: Share Exchange Agreement, dated August 4, 2013 (incorporated by reference from registrant’s Current Report on Form 8-K filed on April 8,2013) Amendment to Share Exchange Agreement, dated September 30, 2013 (incorporated by reference from registrant’s Current Report on Form 8-K filed on October 4, 2013) Articles of Incorporation (incorporated by reference from registrant’s Quarterly report on Form 10-Q filed on August 19, 2013 Bylaws (incorporated by reference from registrant’s Registration Statement on Form SB-2 filed on January 22, 2008 Amendment to Articles of Incorporation (incorporated by reference from registrant’s Current Report on Form 8-K filed on February 3, 2015) Rent to Own Contract between 4Cable TV, Inc. and Shirley Faye M. Strickland, dated August 7, 2012 (incorporated by reference from registrant’s Current Report on Form 8-K filed on October 4, 2013) Monarch Agreement dated April 1, 2014. Amended and Restated 2014 Equity Incentive Plan (incorporated by reference from registrant’s Current Report on Form 8-K filed on February 3, 2015) Settlement Agreement (incorporated by reference from registrant’s Current Report on Form 8-K filed on February 12, 2015) 21 List of Subsidiaries (incorporated by reference from registrant's Annual Report on Form 10-K filed on April 15, 2015) Rule 13a-14(a)/15d-14(a) Certification (Principal Executive Officer) Rule 13a-14(d)/15d-14(d) Certification (Principal Financial Officer) 32 Section 1350 Certifications Interactive data files pursuant to Rule 405 of Regulation S-T 4 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. 4CABLE TV INTERNATIONAL, INC. Dated: April 20, 2015 /s/ Steven K. Richey By: Steven K. Richey Its: President (Principal Executive Officer) /s/Ross DeMello By: Ross DeMello (Principal Financial Officer, Principal Accounting Officer) Pursuant to requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Signature Capacity Date /s/ Steven K. Richey Director April 20, 2015 Steven K. Richey /s/ Ross DeMello Director April 20, 2015 Ross DeMello 5
